DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The disclosure is objected to because of the following informalities: 
Page 34, line 17: The structure of “component 158” is unclear. The drawings were referred to but do not provide further guidance to the structure of component 158. This needs to be clarified within the specification.
Page 36, line 5: should read, --medical system 150--, instead of “medical system 110”. Element 110 is the first subsystem.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the body fluid" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13-14 incorporate the indefinite subject matter of claim 12 therein and are rejected under U.S.C. 112(b). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bohm (US 20120078071 A1 - cited by applicant).
The claims are directed towards a medical system, comprising: 
a body mount for mounting the medical system to the skin of a host, the body mount comprising an adhesive surface for attachment to a skin site of a host; 
an electronics unit having an electronics component, the electronics unit being mechanically coupled to the body mount; 

a second subsystem comprising a secondary sensor, the second subsystem being operably connected to the electronics unit, the electronics unit, 
the first subsystem and the second subsystem being separate modules, 
the first subsystem being mechanically coupled with at least one of the body mount, the electronics unit and the second subsystem, and 
the second subsystem being mechanically coupled with at least one of the body mount, the electronics unit and the first subsystem.
Regarding claim 1, Bohm teaches a medical system, comprising (Paragraph [0100]): a body mount for mounting the medical system to the skin of a host (Paragraph [0146] and Fig. 2B elements 240 and 242 (body mount)), the body mount comprising an adhesive surface for attachment to a skin site of a host (Paragraph [0146] and Fig. 10A element 250 (adhesive surface)); an electronics unit having an electronics component (Paragraph [0117] and Fig. 2B element 12 (electronics unit)), the electronics unit being mechanically coupled to the body mount (Paragraphs [0143]-[0144]); a first subsystem configured for being at least partially inserted into the host (Paragraph [0206], Fig. 2C, element 10 (first subsystem)), the first subsystem being operably connected to the electronics unit (Paragraphs [0117]); and a second subsystem comprising a secondary sensor, the second subsystem being operably connected to the electronics unit (Paragraph [0256], Fig. 2A element 252 (second subsystem) – The electronics unit is what is processing the signals of the second subsystem) the electronics unit, the first subsystem and the second subsystem being separate modules (Paragraph [0256] – States that the second subsystem can be placed in the mounting zone, which would be separate from the 
Regarding claim 2, Bohm teaches the electronics unit is mechanically coupled to the body mount by a reversible mechanical connection (Paragraphs [0143]-[0144]).
Regarding claim 3, Bohm teaches the first subsystem is mechanically coupled with the electronics unit (Paragraph [0117]).
Regarding claim 4, Bohm teaches the second subsystem is reversibly, operably coupled with the electronics unit (Paragraphs [0143-0144] and [0256] – Since the electronics unit is mechanically coupled to the body mount, it will also be mechanically coupled to the temperature sensor since it is on the body mount).
Regarding claim 5, Bohm teaches the electronics unit is mechanically coupled to the body mount by a reversible mechanical connection (Paragraphs [0143]-[0144]).
Regarding claim 6, Bohm teaches the second subsystem is reversibly, operably coupled with the electronics unit (Paragraphs [0143-0144] and [0256] – Since the electronics unit is mechanically coupled to the body mount, it will also be mechanically coupled to the temperature sensor since it is on the body mount).
Regarding claim 7, Bohm teaches the electronics unit is mechanically coupled to the body mount by a reversible mechanical connection (Paragraphs [0143]-[0144]). 

Regarding claim 10, Bohm teaches the second subsystem is operable to receive power from the first subsystem (Paragraph [0224] – The battery, which is a part of the first subsystem powers the second subsystem).
Regarding claim 12, Bohm teaches the first subsystem is an analyte sensor for detecting at least one analyte in the body fluid (Paragraphs [0100] and [0117]) and the second subsystem is at least one secondary sensor configured for collecting at least one physiological and/or physical data from the host (Paragraph [0256]).
Regarding claim 15, Bohm teaches a method for transcutaneously inserting an insertable element into a body tissue (Paragraphs [0100] and [0206]), wherein the method comprises: a. placing the medical system of claim 1 onto the skin site of the host (Paragraph [0143]); b. at least partially inserting the first subsystem into the host (Paragraph [0206]); c. bringing the second subsystem at least partially into contact with the skin site of the host (Paragraph [0256]); and d. operably connecting the first subsystem and the second subsystem to the electronics unit (Paragraphs [0117], [0143-0144] and [0256] – The electronics unit is what is processing the signals of the second subsystem).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bohm (US 20120078071 A1 - cited by applicant) in view of Roesicke (US 20080242962 A1 - cited by applicant). 
Regarding claim 9, Bohm teaches claim 8 as discussed above, but fails to explicitly teach the electronics unit is connected to the body mount by a form-fit or a force-fit connection. Bohm teaches that the electronics unit is mechanically coupled to the body mount by a reversible mechanical connection, but does not explicitly state how.
Roesicke is analogous art as it teaches a system for in-vivo measurement of an analyte concentration which includes a body mount, first subsystem, and an electronics unit.
Roesicke teaches an electronics unit is connected to a body mount by a form-fit or a force-fit connection (Paragraph [0020] and Fig. 3, elements 10 (electronics unit) and 2 (body mount) of Roesicke).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bohm to have an electronics unit connected to a body mount by a form-fit or a force-fit connection, as taught by Roesicke, since Bohm requires the electronics unit to be connected to the body mount, but fails 
Furthermore it would have been obvious to one having ordinary skill in the art to modify the system of Bohm to have the electronics unit and body mount connected by a form-fit connection as taught by Roesicke, in order to create ease for the user to correctly connect the electronics unit to the body mount (Paragraph [0020] of Roesicke).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bohm (US 20120078071 A1 - cited by applicant) in view of Kamen (US 20150224255 A1 – cited by Applicant).
Regarding claim 11, Bohm teaches claim 1 as discussed above. Bohm further teaches an automated insulin infusion system (Paragraph [0275]), but fails to explicitly teach the first subsystem is an infusion cannula or a dosing tube. 
Kamen is analogous art as it teaches a fluid delivery system consisting of an analyte sensor, body mount, and an adhesive patch attached to the body mount.
Kamen teaches a first subsystem is an infusion cannula or a dosing tube (Paragraphs [0442-0443], Fig. 86A and 86B element 5010 (infusion cannula) of Kamen).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bohm to have the first subsystem consist of an infusion cannula or a dosing tube as taught by Kamen, since Bohm teaches an insulin infusion system, but fails to provide details as to how the insulin infusion system is connected to the medical system, and Kamen teaches that it is known in the art to deliver fluid via an .
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bohm (US 20120078071 A1 - cited by applicant) in view of Okuyama (US 20140012116 A1).
Regarding claim 13, Bohm teaches claim 12 as discussed above. Bohm further teaches the first subsystem is a continuous glucose monitor (ABSTRACT, and Paragraph [0124]), as well as the second subsystem being attached to the continuous glucose monitor (Paragraph [0255]), but fails to explicitly teach the second subsystem being reversibly, operably connected to the continuous glucose monitor. 
Okuyama is analogous art as it teaches an analyte measurement device, which comprises a temperature sensor and glucose sensor to measure living organism information.
Okuyama, teaches a second subsystem is reversibly, operably connected to a continuous glucose monitor (Paragraphs [0033], [0256], and claim 25 of Okuyama – “…the temperature sensor (second subsystem) is detachably mounted on the apparatus main body” in which the blood sugar level sensor chip (continuous glucose monitor) is mounted.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the second subsystem of Bohm to be reversibly, operably connected to the continuous glucose monitor, as taught by Okuyama, as it would merely be combining prior art elements according to known methods to yield predictable results. The modification to Bohm would allow the second subsystem to be reusable with a new body mount when the body mount of Bohm is replaced, as discussed in paragraph [0144] of Bohm.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kamen (US 20150224255 A1 – cited by Applicant) teaches a first subsystem, second subsystem, a body mount with an adhesive patch, and an electronics unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRA F BOOKHART whose telephone number is (571)272-7130.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/T.F.B./Examiner, Art Unit 3791                                                                                                                                                                                                        



/ETSUB D BERHANU/Primary Examiner, Art Unit 3791